Citation Nr: 1530948	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  14-41 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cleveland, Ohio


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at Southwest General Hospital on June 22, 2014.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September and October 2014 letters of determination by the Department of Veterans Affairs (VA) Medical Center (MC), in Cleveland, Ohio.  The Veteran timely appealed the above issue.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2015; a transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran's medical reimbursement claim stems from treatment furnished by a private hospital on June 22, 2014; such treatment was for abdominal pain associated with gallstones for which the Veteran would later have a gallbladder removal surgery in September 2014.  

The Veteran is not currently shown to be service connected for his gallbladder, nor is that condition shown to be aggravating any currently service-connected disability or shown to be incurred while participating in vocational rehabilitation at VA.  He also is not shown to be permanently and totally disabled as a result of his service-connected disabilities.  Therefore, the Veteran is not shown to be eligible for any payment or reimbursement for medical expenses under 38 U.S.C.A. § 1728 at this time.

Currently, the Veteran's claim has been denied for because VA facilities were feasibly available and that his condition was not emergent.  First, the VAMC determined that VA facilities were feasibly available to the Veteran, particularly a VA outpatient clinic that was 2.5 miles from his house, as well as a VA Medical Center that was 11.5 miles from his house.  

With respect to the feasibility of the VA outpatient clinic, the Board questions whether such facility was available to the Veteran; June 22, 2014 was a Sunday, and the VA website indicates that the VA outpatient clinic in Parma, Ohio is closed on Sundays.  Moreover, the Veteran's episode of treatment appears to have been from approximately 1:00am to 7:00am-hours during which the outpatient clinic would be closed even on normal days of operation, according to the VA website.  

As to the feasibility of the Wade Park (Louis Stokes) VA Medical Center, that facility is approximately 17.3 miles from the Veteran's home, not 11.5 miles as noted, with a driving time of nearly 30 minutes.  The private hospital is only shown to be 5.1 miles from the Veteran's home, with a driving time of only 12 minutes.  (These distances and driving times were obtained using Google maps.)  

Furthermore, the Veteran indicated that he lives alone, that he was unable to drive as a result of the pain he was experiencing, and that the emergency responders (ambulance) refused to take him to the VA facility 20 miles away and would only take him to the closest facility, which was the private facility he ended up at.  

In light of these facts, the Board finds that a remand is necessary in order for the VAMC to address these facts with regards to whether VA facilities were actually feasibly available to the Veteran at the time of his treatment on June 22, 2014.

Secondly, the VAMC determined that the Veteran was not in an emergent condition at the time of his treatment on June 22, 2014.  The Board is unclear as to the reasons for this finding, particularly given the Veteran's statements of record-particularly during his June 2015 hearing that he was awaken by abdominal pain and that he was unable to purchase pain medication that had been prescribed to him.  On remand, the Board finds that the VAMC should send the Veteran's claims file to a physician in order to obtain a medical opinion as to whether the Veteran's condition at the time of his treatment on June 22, 2014 was emergent under the relevant standard provided in 38 U.S.C.A. § 1725.

Finally, as this case is governed by 38 U.S.C.A. § 1725 and the Veterans Millennium Health Care and Benefits Act, the Board notes that several other factors with respect to eligibility for treatment under those provisions have not been addressed by the VAMC below, most notably whether the Veteran had any third-party insurance carrier at the time of his treatment on June 22, 2014.  On remand, the VAMC should address all of those factors, including whether the Veteran had third-party insurance at the time of his treatment on June 22, 2014, in the supplemental statement of the case prior to returning this case to the Board.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish the Veteran's claims file to an appropriate physician for an addendum opinion as to whether the Veteran's condition at approximately 1:00am on June 22, 2014 was emergent.  

The physician is reminded that a condition is considered emergent if a prudent layperson would reasonably expect that delay in seeking immediate medical treatment would be hazardous to life and/or health.

In rendering the above opinion, the physician should specifically address the Veteran's lay statement of record, particularly from his June 2015 hearing, regarding his state of mind at the time of treatment on June 22, 2014.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  After obtaining the above requested opinion, the AOJ should complete any other development necessary, to include obtaining information regarding whether the Veteran had any third-party insurance carrier at the time of the June 22, 2014 treatment.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for payment or reimbursement of medical expenses incurred at Southwest General Hospital on June 22, 2014.  

The AOJ should specifically address all the criteria under 38 U.S.C.A. § 1725 and the Veterans Millennium Health Care and Benefits Act in its adjudication, particularly whether the Veteran's condition was emergent under the relevant standard, whether VA facilities were reasonably available to the Veteran in light of the facts set out in this Remand, and whether the Veteran had a third-party insurance carrier at the time of treatment on June 22, 2014, regardless of the results of the above clarification, and provide a rationale for the finding with respect to each individual criterion.  

If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




